UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period:	November 1, 2015 — April 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 100 Fund ® Semiannual report 4 | 30 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. The fund may not achieve its goal, and it is not intended to be a complete investment program. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Message from the Trustees Dear Fellow Shareholder: The U.S. economy and markets appear to have hit a soft patch, as demonstrated by sluggish gross domestic product (GDP) growth in the first quarter, a lull in jobs expansion, and a continued slowdown in consumer spending. Moreover, corporate earnings have been tepid, leading the stock market to lose some of the momentum it showed from mid-February through the end of March. Overseas, we believe that many potential headwinds exist. These include political pressures in the European Union and disappointing policy measures in Japan, as well as continuing unsteady growth in many emerging markets. Despite the recent slowdown, we think the underpinnings of the U.S. economy remain strong. Unemployment remains at multiyear lows and, while first-quarter GDP expansion was weak, the U.S. economy continues to improve on the basis of generally strong fundamentals. Housing is a bright spot in the economy, boosted by low interest rates and robust demand as more Americans find work. Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from teams of equity and fixed-income research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended April 30, 2016, as well as an outlook for the coming months. It may be a good time to consult your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 3, 5, and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have beenlower. To obtain the most recent month-end performance, visit putnam.com. The fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 100 basis points (or 1.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. No information for the target return is provided for periods of less than one year. The fund is not expected to outperform during periods of market rallies. * Returns for the six-month period are not annualized, but cumulative. 4 Absolute Return 100 Fund Interview with your fund’s portfolio manager Bill, what were some of the key developments influencing the bond market during the six-month reporting period ended April30, 2016? The period began on a challenging note, as the Paris terrorist attacks in November fueled geopolitical anxieties. In December, Third Avenue Focused Credit Fund, a high-yield fund with relatively low credit quality and high risk, closed to shareholder redemptions and ceased operations. This development, coupled with a continuing decline in crude oil prices, placed heavy pressure on the high-yield market, and outflows from the asset class accelerated. On December16, the Federal Reserve announced that it would raise its target for short-term interest rates by 0.25%. The increase was the Fed’s first rate hike in nearly a decade, and ended the zero-interest-rate policy that had been in place for the past seven years. Although the rate hike was widely anticipated, the timing and magnitude of it generated speculation until the Fed’s official announcement. Following its initial move, the Fed indicated that it may raise rates up to four times in 2016. Market participants reacted to the central bank’s signals with concern, and the uncertainty sparked volatility. Oil prices continued to fall as the new year began, declining to levels not seen since 2004, and reaching a low of $31.77 per This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/16. See pages 3, 4, and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Absolute Return 100 Fund 5 barrel on January20. This factor, along with increasing worries about a collapse in commodity prices generally, as well as mounting fears over an economic slowdown in China, weighed on credit markets until almost mid-February. Credit spreads, or the yield advantage bonds with credit risk offer over comparable-maturity U.S. Treasuries, rose significantly, as risk aversion permeated the markets. Market turbulence reached a peak on February11, after which incremental improvements across a broad range of global issues helped credit-sensitive bonds stage a broad-based rally. Oil prices rose well above their January low, China’s central bank eased concerns by implementing additional stimulus measures, and improving U.S. economic data helped allay fears that global economic developments would stall the U.S. expansion. The Fed backed away from its earlier statements, saying that it would take a gradual approach toward raising rates, based on a variety of U.S. and global economic factors. As risk appetite resurfaced, investors reemerged, seeking to capitalize on an expanded set of attractive investment opportunities. Turning to performance, the fund generated a slightly negative return. What hampered performance? Our mortgage-credit holdings were the primary detractor. Positions in mezzanine commercial mortgage-backed securities Allocations are shown as a percentage of the fund’s net assets as of 4/30/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 6 Absolute Return 100 Fund [CMBS] and non-agency residential mortgage-backed securities [RMBS] were negatively affected by the risk-off sentiment that spread through the marketplace in January and early February. A challenging supply-and-demand backdrop also weighed on CMBS, as many broker/dealers continued to reduce their inventory of these securities. Both asset classes rebounded in March and April, but not enough to completely offset earlier weakness. The fund’s interest-rate and yield-curve positioning also hampered performance. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — close to zero. We also had underweight exposure to the two- to five-year portion of the U.S. Treasury yield curve. This overall strategy was particularly detrimental in January, when risk-off sentiment fueled demand for Treasuries, driving their prices higher and yields lower across the curve. Our prepayment strategies, which we implemented with securities such as agency interest-only collateralized mortgage obligations [IO CMOs], produced modestly This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/16. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 100 Fund 7 negative returns amid the broad risk-off sentiment during the early months of 2016. Additionally, investors were concerned that the lower interest rates we saw in January and February could spur an increased level of mortgage refinancing that would accelerate prepayment speeds on existing securities. Our agency IO CMO positions recovered in March and April, helping to dampen the overall negative outcome of our prepayment strategies. Turning to the positive side, which holdings helped the fund’s performance? Investment-grade corporate credit was the biggest contributor. Corporate bonds trended lower during the first half of the period, and like all other credit-sensitive asset classes, were affected by market volatility between January and mid-February. Corporate credit then rebounded sharply through the end of the period, as risk appetite returned to the market and investors sought to capitalize on attractive valuations. Emerging-market [EM] debt also aided performance, particularly the fund’s holdings in Argentina, Russia, and Venezuela. Argentina has been a significant position in the fund for some time and was the strongest performer among our EM debt holdings during the period. The country’s new president, elected in December, has emphasized market-friendly reforms, which helped facilitate an agreement between Argentina and its holdout creditors. Bonds in Russia and This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Absolute Return 100 Fund Venezuela, meanwhile, rebounded strongly as oil prices rose. How did you use derivatives during the period? We used interest-rate swaps and Treasury bond futures to take tactical positions at various points along the yield curve and to hedge the fund’s duration and yield-curve positioning. We also employed interest-rate “swaptions” — which give us the option to enter into a swap contract — to help to hedge the portfolio’s interest-rate risk, to attempt to isolate the prepayment risks associated with our holdings of collateralized mortgage obligations [CMOs], and to help manage downside risks. Lastly, we used credit default swaps in an effort to hedge credit and market risk, and to efficiently access specific issuers and market sectors. What is your outlook for the coming months? By period-end, U.S. crude oil prices had recovered to about $46 per barrel. Despite this rebound, the persistent supply glut pushed the prices of long-term oil futures lower during the first quarter of 2016. As of April30, oil futures prices were at levels that, in our view, could lead to an outright decline in U.S. production in 2016. If this occurs, the balance of global supply and demand could improve, which may result in higher prices as the year progresses, in our view. After steep plunges in commodity prices and inflation, we believe a lower base, or the overnight interest rate at which banks borrow and lend money to one another, has been established. If global economic activity continues to stabilize, this “base effect” could result in higher global inflation even without a powerful growth or commodity-price rebound, in our view. Consequently, we believe inflation indicators may rise over the course of 2016 even if oil prices remain low. If this scenario proves true, we think it’s likely ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 100 Fund 9 that yields on U.S. Treasuries may also begin to rise. Despite lackluster recent reports on employment and economic growth, we think U.S. gross domestic product may grow at a rate near 2% over the balance of 2016. Furthermore, we expect that the Fed will continue to raise the federal funds rate if economic data indicate that it is appropriate to continue normalizing monetary policy. We continue to believe that the U.S. central bank may hike rates two times during the latter part of this year. However, we expect the actual pace of tightening to depend on factors such as the health of the labor market, level of inflation, commodity prices, relative strength of the U.S. dollar, actions by other central banks, and financial-market volatility. How do you plan to position the fund in light of this outlook? With interest rates still near historic lows at period-end, we plan to keep the fund’s duration close to zero because we believe we’re not being adequately compensated for assuming interest-rate risk. Valuations in several mortgage-credit sectors, as well as certain portions of the corporate credit market, appear attractive to us from a relative-value perspective. Moreover, we believe fundamental support for these sectors in the form of corporate earnings, revenues, and cash flows, remains generally supportive. As a result, we plan to rely on our fundamental and quantitative research expertise to opportunistically add credit risk to the portfolio. We think prepayment risk remains attractive, given the prospect of higher interest rates, and will continue to seek what we believe could be productive opportunities in agency IO CMOs. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Michael V. Salm and Paul D. Scanlon, CFA. 10 Absolute Return 100 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (12/23/08) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Life of fund 8.07% 6.99% 5.93% 5.93% 2.28% 2.28% 7.57% 6.76% 6.09% 10.07% 10.01% Annual average 1.06 0.92 0.79 0.79 0.31 0.31 1.00 0.89 0.81 1.31 1.31 5 years 1.28 0.27 0.21 0.21 –2.44 –2.44 1.05 0.29 0.01 2.59 2.53 Annual average 0.26 0.05 0.04 0.04 –0.49 –0.49 0.21 0.06 0.00 0.51 0.50 3 years 0.74 –0.26 0.13 0.13 –1.59 –1.59 0.59 –0.17 0.03 1.44 1.42 Annual average 0.25 –0.09 0.04 0.04 –0.53 –0.53 0.20 –0.06 0.01 0.48 0.47 1 year –1.01 –2.00 –1.19 –2.17 –1.77 –2.74 –1.07 –1.81 –1.29 –0.85 –0.85 6 months –0.32 –1.32 –0.50 –1.48 –0.78 –1.77 –0.38 –1.13 –0.50 –0.26 –0.26 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1% in the first year, declining over time to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Absolute Return 100 Fund 11 Comparative index returns For periods ended 4/30/16 BofA Merrill Lynch Barclays U.S. Aggregate U.S. Treasury Bill Index Bond Index Life of fund 1.15% 37.32% Annual average 0.16 4.41 5 years 0.56 19.32 Annual average 0.11 3.60 3 years 0.34 7.02 Annual average 0.11 2.29 1 year 0.19 2.72 6 months 0.15 2.82 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/16 Distributions Class A Class B Class C Class M Class R Class R6 Class Y Number 1 1 1 1 — 1 1 Income $0.158 $0.130 $0.082 $0.152 — $0.184 $0.184 Capital gains — Total — Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 10/31/15 $10.07 $10.17 $10.03 $9.98 $10.05 $10.13 $10.00 $10.13 $10.11 4/30/16 9.88 9.98 9.85 9.82 9.86 9.93 9.95 9.92 9.90 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Absolute Return 100 Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (12/23/08) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Life of fund 7.09% 6.01% 5.07% 5.07% 1.45% 1.45% 6.59% 5.79% 5.24% 9.18% 9.12% Annual average 0.95 0.81 0.68 0.68 0.20 0.20 0.88 0.78 0.70 1.22 1.21 5 years 0.75 –0.26 –0.22 –0.22 –2.96 –2.96 0.51 –0.24 –0.41 2.15 2.09 Annual average 0.15 –0.05 –0.04 –0.04 –0.60 –0.60 0.10 –0.05 –0.08 0.43 0.42 3 years 0.22 –0.78 –0.39 –0.39 –2.01 –2.01 0.06 –0.69 –0.48 1.02 1.00 Annual average 0.07 –0.26 –0.13 –0.13 –0.67 –0.67 0.02 –0.23 –0.16 0.34 0.33 1 year –1.72 –2.70 –1.90 –2.86 –2.47 –3.44 –1.78 –2.51 –1.89 –1.45 –1.45 6 months –1.03 –2.02 –1.11 –2.09 –1.49 –2.47 –1.09 –1.83 –1.10 –0.87 –0.87 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/15 0.67% 0.87% 1.42% 0.72% 0.92% 0.42% 0.42% Annualized expense ratio for the six-month period ended 4/30/16* 0.62% 0.82% 1.37% 0.67% 0.87% 0.37% 0.37% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.03% from annualizing the performance fee adjustment for the six months ended 4/30/16. Absolute Return 100 Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/15 to 4/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $3.08 $4.07 $6.79 $3.33 $4.32 $1.84 $1.84 Ending value (after expenses) $996.80 $995.00 $992.20 $996.20 $995.00 $997.40 $997.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/16, use the following calculation method. To find the value of your investment on 11/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $3.12 $4.12 $6.87 $3.37 $4.37 $1.86 $1.86 Ending value (after expenses) $1,021.78 $1,020.79 $1,018.05 $1,021.53 $1,020.54 $1,023.02 $1,023.02 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Absolute Return 100 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1% maximum during the first year to 1% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 0.50% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Absolute Return 100 Fund 15 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 100 Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 100 Fund 17 The fund’s portfolio 4/30/16 (Unaudited) CORPORATE BONDS AND NOTES (32.0%)* Principal amount Value Banking (9.3%) Abbey National Treasury Services PLC/United Kingdom company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 (United Kingdom) $462,000 $462,593 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 1,159,000 1,164,368 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 423,000 427,450 Bank of Nova Scotia (The) sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) 430,000 430,715 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. notes 1.2s, 2017 (Japan) 430,000 429,478 BNP Paribas SA company guaranty sr. unsec. unsub. bonds Ser. MTN, 1 3/8s, 2017 (France) 490,000 491,060 BNP Paribas SA company guaranty sr. unsec. unsub. notes Ser. BKNT, 5s, 2021 (France) 600,000 667,445 Commonwealth Bank of Australia/New York, NY sr. unsec. unsub. bonds 1 1/8s, 2017 588,000 589,008 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/ Netherlands (Rabobank Nederland) company guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 385,000 391,216 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 449,000 471,603 Dexia Credit Local SA/New York 144A company guaranty sr. unsec. unsub. notes 1 1/4s, 2016 (France) 2,000,000 1,998,398 Fifth Third Bancorp unsec. sub. FRB 1.043s, 2016 1,230,000 1,226,721 HBOS PLC unsec. sub. FRN Ser. EMTN, 1.336s, 2017 (United Kingdom) 1,000,000 993,190 HSBC Finance Corp. sr. unsec. unsub. FRN 1.065s, 2016 1,000,000 1,000,177 HSBC USA, Inc. sr. unsec. unsub. notes 2s, 2018 1,000,000 1,006,215 Intesa Sanpaolo SpA company guaranty sr. unsec. bonds 2 3/8s, 2017 (Italy) 1,500,000 1,506,765 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 428,000 432,129 JPMorgan Chase & Co. unsec. sub. notes 3 7/8s, 2024 135,000 139,493 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.3s, 2018 447,000 451,035 National Australia Bank, Ltd. 144A sr. unsec. FRN 1.326s, 2019 (Australia) 1,000,000 993,814 Nordea Bank AB 144A sr. unsec. FRN 1.078s, 2016 (Sweden) 1,525,000 1,525,122 PNC Bank NA sr. unsec. unsub. notes Ser. BKNT, 1 1/8s, 2017 430,000 430,782 Royal Bank of Canada sr. unsec. unsub. FRN Ser. GMTN, 1.096s, 2016 (Canada) 1,000,000 1,001,328 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 435,000 441,872 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 500,000 466,250 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 1,535,000 1,574,557 Santander Issuances SAU company guaranty unsec. sub. notes 5.179s, 2025 (Spain) 200,000 198,509 18 Absolute Return 100 Fund CORPORATE BONDS AND NOTES (32.0%)* cont. Principal amount Value Banking cont. Svenska Handelsbanken AB company guaranty sr. unsec. notes 2 7/8s, 2017 (Sweden) $250,000 $254,313 Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 423,000 427,452 Basic materials (0.4%) Archer-Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 338,000 365,408 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 9s, 2019 (Australia) 245,000 293,876 Southern Copper Corp. sr. unsec. unsub. notes 5 7/8s, 2045 (Peru) 200,000 180,500 Capital goods (0.7%) Boeing Co. (The) sr. unsec. bonds 8 3/4s, 2021 865,000 1,159,552 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 430,000 460,560 Communication services (1.9%) AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 1,000,000 1,020,005 AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 430,000 432,082 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 430,000 446,642 Verizon Communications, Inc. sr. unsec. notes 2 5/8s, 2020 815,000 839,752 Verizon Communications, Inc. sr. unsec. unsub. FRN 2.164s, 2016 1,000,000 1,004,635 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 744,000 742,444 Consumer cyclicals (4.3%) Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 423,000 423,992 Autonation, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2018 365,000 391,973 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 100,000 109,048 Dollar General Corp. sr. unsec. sub. notes 1 7/8s, 2018 300,000 302,658 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN 1.87s, 2016 1,000,000 1,000,145 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 594,000 685,702 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 4.134s, 2025 881,000 933,447 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 3.157s, 2020 2,000,000 2,058,362 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.1s, 2019 2,000,000 2,049,458 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 3.3s, 2020 1,010,000 1,048,010 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN 1.058s, 2016 (Germany) 1,000,000 997,420 Consumer finance (1.0%) Air Lease Corp. sr. unsec. notes 2 5/8s, 2018 1,385,000 1,375,732 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 370,000 333,629 American Express Co. sr. unsec. notes 7s, 2018 286,000 313,856 American Express Co. sr. unsec. notes 6.15s, 2017 174,000 184,679 Absolute Return 100 Fund 19 CORPORATE BONDS AND NOTES (32.0%)* cont. Principal amount Value Consumer staples (2.6%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.9s, 2046 $577,000 $654,351 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65s, 2026 578,000 609,267 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. FRN 0.824s, 2017 700,000 699,581 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1.9s, 2019 1,255,000 1,272,987 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1 1/4s, 2018 156,000 156,519 ConAgra Foods, Inc. sr. unsec. notes 7s, 2019 192,000 216,184 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 283,000 287,599 CVS Health Corp. sr. unsec. unsub. notes 2 1/4s, 2018 430,000 439,849 CVS Health Corp. 144A sr. unsec. sub. notes 4 3/4s, 2022 1,030,000 1,158,299 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 202,000 203,144 PepsiCo, Inc. sr. unsec. unsub. notes 1 1/4s, 2017 427,000 429,119 Energy (2.5%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 430,000 433,062 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 430,000 443,133 Chevron Corp. sr. unsec. unsub. notes 1.104s, 2017 423,000 423,246 ConocoPhillips Co. company guaranty sr. unsec. unsub. notes 1.05s, 2017 430,000 426,515 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 25,000 27,403 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 1,047,000 913,508 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 1,500,000 1,576,545 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 185,000 176,009 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 430,000 438,032 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) 462,000 479,594 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55s, 2017 (France) 423,000 425,048 Financial (1.9%) Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 229,000 231,897 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 1,977,000 2,306,167 Morgan Stanley sr. unsec. unsub. bonds 4 3/4s, 2017 1,204,000 1,241,134 UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 3s, 2021 (Jersey) 565,000 566,770 20 Absolute Return 100 Fund CORPORATE BONDS AND NOTES (32.0%)* cont. Principal amount Value Health care (2.4%) AbbVie, Inc. sr. unsec. notes 1 3/4s, 2017 $385,000 $386,989 Actavis Funding SCS company guaranty sr. unsec. notes 1.85s, 2017 (Luxembourg) 2,000,000 2,006,966 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 430,000 434,464 AstraZeneca PLC sr. unsec. unsub. notes 5.9s, 2017 (United Kingdom) 430,000 457,741 Biogen, Inc. sr. unsec. sub. notes 3 5/8s, 2022 730,000 778,926 Johnson & Johnson sr. unsec. notes 5.15s, 2018 269,000 293,417 Mylan NV company guaranty sr. unsec. sub. notes 1.8s, 2016 1,000,000 1,000,291 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 192,000 208,406 Insurance (1.2%) Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 235,000 252,919 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 430,000 431,926 MetLife, Inc. sr. unsec. unsub. notes 4 3/4s, 2021 1,180,000 1,315,134 Metropolitan Life Global Funding I 144A sr. notes 3s, 2023 790,000 796,228 Investment banking/Brokerage (0.2%) Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 200,000 184,207 Macquarie Bank, Ltd. 144A sr. unsec. notes 4s, 2025 (Australia) 310,000 315,639 Real estate (0.5%) Liberty Property LP sr. unsec. unsub. notes 3 3/8s, 2023 R 550,000 546,799 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 R 130,000 131,406 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 R 130,000 130,062 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 R 389,000 390,600 Technology (0.4%) eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 430,000 429,764 Intel Corp. sr. unsec. unsub. notes 1.35s, 2017 430,000 432,884 Transportation (0.5%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 296,742 301,193 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 23,342 23,838 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 142,283 143,067 FedEx Corp. company guaranty sr. unsec. unsub. notes 3.2s, 2025 625,000 645,346 Utilities and power (2.2%) Consolidated Edison Co. of New York, Inc. sr. unsec. notes 7 1/8s, 2018 289,000 329,559 Dayton Power & Light Co. (The) sr. bonds 1 7/8s, 2016 1,500,000 1,503,830 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 1/4s, perpetual maturity (France) 260,000 251,875 IPALCO Enterprises, Inc. sr. notes 5s, 2018 277,000 287,388 PPL WEM, Ltd./Western Power Distribution, Ltd. 144A sr. unsec. unsub. notes 3.9s, 2016 (United Kingdom) 980,000 980,000 Absolute Return 100 Fund 21 CORPORATE BONDS AND NOTES (32.0%)* cont. Principal amount Value Utilities and power cont. Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 2019 $654,000 $768,451 TransCanada PipeLines, Ltd. sr. unsec. notes 1 5/8s, 2017 (Canada) 1,000,000 1,000,313 Total corporate bonds and notes (cost $73,550,046) MORTGAGE-BACKED SECURITIES (29.7%)* Principal amount Value Agency collateralized mortgage obligations (2.9%) Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M1, 2.939s, 2025 (Bermuda) $344,164 $340,710 Federal Home Loan Mortgage Corporation IFB Ser. 2976, Class LC, 22.833s, 2035 25,622 40,532 Ser. 2430, Class UD, 6s, 2017 7,948 8,081 Ser. 3724, Class CM, 5 1/2s, 2037 61,459 69,297 Ser. 2533, Class HB, 5 1/2s, 2017 22,865 23,423 Ser. 3331, Class NV, 5s, 2029 114,734 115,897 Ser. 2513, Class DB, 5s, 2017 13,828 14,078 Ser. 3539, Class PM, 4 1/2s, 2037 45,815 48,460 Ser. 3805, Class AK, 3 1/2s, 2024 54,298 55,216 Ser. 3876, Class CA, 2 3/4s, 2026 55,005 55,772 Ser. 3683, Class JH, 2 1/2s, 2023 3,838 3,841 Ser. 3609, Class LK, 2s, 2024 315,360 317,801 FRB Ser. 8, Class A9, IO, 0.451s, 2028 120,009 1,650 FRB Ser. 59, Class 1AX, IO, 0.273s, 2043 305,815 3,082 Ser. 48, Class A2, IO, 0.212s, 2033 453,753 3,403 Ser. 3835, Class FO, PO, zero%, 2041 1,815,151 1,570,372 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 26.845s, 2031 51,208 56,460 IFB Ser. 05-75, Class GS, 18.933s, 2035 178,405 248,603 IFB Ser. 11-4, Class CS, 12.022s, 2040 254,667 313,531 Ser. 06-124, Class A, 5 5/8s, 2036 18,214 18,518 Ser. 05-68, Class PC, 5 1/2s, 2035 39,177 41,604 Ser. 02-65, Class HC, 5s, 2017 5,261 5,304 Ser. 09-100, Class PA, 4 1/2s, 2039 12,595 12,780 Ser. 11-60, Class PA, 4s, 2039 38,679 40,675 Ser. 03-43, Class YA, 4s, 2033 277,982 283,243 Ser. 04-2, Class QL, 4s, 2019 105,762 108,576 Ser. 10-155, Class A, 3 1/2s, 2025 35,024 35,774 Ser. 10-81, Class AP, 2 1/2s, 2040 112,967 114,551 FRB Ser. 03-W10, Class 1, IO, 0.711s, 2043 56,887 891 Ser. 98-W2, Class X, IO, 0.697s, 2028 755,336 36,823 Ser. 98-W5, Class X, IO, 0.538s, 2028 231,015 11,262 Government National Mortgage Association Ser. 14-163, Class NI, IO, 5s, 2044 1,013,730 184,533 Ser. 13-20, Class QI, IO, 4 1/2s, 2042 5,578,549 975,948 Ser. 09-32, Class AB, 4s, 2039 36,435 39,100 Ser. 13-23, Class IK, IO, 3s, 2037 12,624,622 1,325,244 Ser. 10-151, Class KO, PO, zero%, 2037 199,045 171,949 22 Absolute Return 100 Fund MORTGAGE-BACKED SECURITIES (29.7%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147s, 2026 $42,589 $— FRB Ser. 98-2, IO, 1.043s, 2027 25,699 — FRB Ser. 99-2, IO, 0.84s, 2027 60,913 533 FRB Ser. 98-3, IO, zero%, 2027 29,020 — Commercial mortgage-backed securities (21.9%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 300,000 297,786 FRB Ser. 07-1, Class XW, IO, 0.508s, 2049 775,514 3,027 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.095s, 2042 47,020 36 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW16, Class AJ, 5.911s, 2040 1,000,000 960,000 FRB Ser. 07-T26, Class AJ, 5.566s, 2045 534,000 485,940 FRB Ser. 06-PW11, Class AJ, 5.557s, 2039 575,000 566,375 Ser. 05-PWR9, Class AJ, 4.985s, 2042 29,918 29,941 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.557s, 2039 976,000 926,029 Citigroup Commercial Mortgage Trust Ser. 14-GC21, Class AS, 4.026s, 2047 486,000 519,699 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.956s, 2046 256,000 251,369 COMM Mortgage Pass-Through Certificates FRB Ser. 14-CR14, Class XA, IO, 1.006s, 2047 11,112,364 424,937 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 602,000 588,997 Ser. 06-C8, Class AJ, 5.377s, 2046 444,000 427,572 FRB Ser. 14-CR18, Class C, 4.896s, 2047 1,407,000 1,453,136 FRB Ser. 13-LC13, Class XA, IO, 1.556s, 2046 6,239,347 352,149 FRB Ser. 14-LC15, Class XA, IO, 1.549s, 2047 10,091,106 667,668 FRB Ser. 14-CR17, Class XA, IO, 1.343s, 2047 5,733,062 353,781 COMM Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 1.126s, 2049 1,500,000 1,412,250 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.268s, 2041 500,000 487,150 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 117,989 126,249 FRB Ser. 03-C3, Class AX, IO, 2.191s, 2038 413,135 53 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 170,544 170,544 DBUBS Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.673s, 2044 198,000 213,155 FRB Ser. 11-LC3A, Class D, 5.628s, 2044 1,073,000 1,089,632 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.682s, 2048 972,000 972,972 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.119s, 2045 1,056,905 — GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.552s, 2044 948,073 929,112 Absolute Return 100 Fund 23 MORTGAGE-BACKED SECURITIES (29.7%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GE Commercial Mortgage Corp. Trust Ser. 07-C1, Class A3, 5.481s, 2049 $183,366 $184,380 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.756s, 2046 3,549,294 282,737 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557s, 2046 1,219,000 1,090,030 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622s, 2039 283,000 254,700 FRB Ser. 13-GC12, Class XA, IO, 1.857s, 2046 8,267,406 610,024 FRB Ser. 14-GC22, Class XA, IO, 1.218s, 2047 F 6,960,876 403,879 FRB Ser. 14-GC24, Class XA, IO, 1.009s, 2047 8,663,822 430,557 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.818s, 2045 389,000 378,606 FRB Ser. 14-GC18, Class D, 5.112s, 2047 520,000 439,866 FRB Ser. 14-GC26, Class D, 4.661s, 2047 389,000 296,854 FRB Ser. 13-GC12, Class D, 4.615s, 2046 1,190,000 1,017,212 JPMBB Commercial Mortgage Securities Trust Ser. 13-C17, Class AS, 4.458s, 2047 241,000 265,727 FRB Ser. 14-C19, Class XA, IO, 1.408s, 2047 6,460,567 277,804 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.564s, 2047 326,000 299,040 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.284s, 2051 572,500 565,573 Ser. 08-C2, Class ASB, 6 1/8s, 2051 148,262 151,509 FRB Ser. 06-LDP6, Class B, 5.846s, 2043 358,332 358,332 FRB Ser. 05-LDP5, Class F, 5.737s, 2044 620,000 620,000 FRB Ser. 05-CB11, Class C, 5.668s, 2037 500,000 519,500 Ser. 06-LDP8, Class AJ, 5.48s, 2045 2,051,000 2,050,590 Ser. 04-LN2, Class A2, 5.115s, 2041 24,086 24,112 FRB Ser. 13-C10, Class C, 4.294s, 2047 300,000 298,260 FRB Ser. 13-LC11, Class C, 3.958s, 2046 335,000 329,875 FRB Ser. 12-C6, Class XA, IO, 2.011s, 2045 4,511,629 311,706 FRB Ser. 13-C10, Class XA, IO, 1.394s, 2047 9,342,877 518,689 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 11-C3, Class E, 5.788s, 2046 1,293,000 1,322,998 FRB Ser. 12-C6, Class E, 5.365s, 2045 1,071,000 977,609 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.916s, 2039 447,000 438,060 FRB Ser. 06-C6, Class B, 5.472s, 2039 527,000 527,512 FRB Ser. 06-C6, Class AJ, 5.452s, 2039 350,000 347,834 FRB Ser. 07-C2, Class XW, IO, 0.739s, 2040 889,082 3,759 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class B, 3.438s, 2048 1,713,000 1,541,237 FRB Ser. 15-3, Class C, 3.438s, 2048 338,000 291,765 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.026s, 2050 100,009 99,954 Ser. 06-C2, Class AJ, 5.802s, 2043 1,142,000 1,136,290 Ser. 04-KEY2, Class D, 5.046s, 2039 405,306 401,560 24 Absolute Return 100 Fund MORTGAGE-BACKED SECURITIES (29.7%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Merrill Lynch Mortgage Trust 144A FRB Ser. 05-MCP1, Class XC, IO, 0.026s, 2043 $2,554,519 $12 ML-CFC Commercial Mortgage Trust FRB Ser. 06-2, Class AM, 6.103s, 2046 431,000 430,966 Ser. 06-3, Class AJ, 5.485s, 2046 887,000 864,470 ML-CFC Commercial Mortgage Trust 144A FRB Ser. 06-4, Class XC, IO, 0.797s, 2049 42,933,170 167,439 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.56s, 2046 400,000 425,129 FRB Ser. 13-C7, Class XA, IO, 1.789s, 2046 14,435,326 1,001,812 FRB Ser. 14-C17, Class XA, IO, 1.423s, 2047 8,721,771 557,496 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 12-C6, Class XA, IO, 2.223s, 2045 10,293,661 721,586 FRB Ser. 13-C7, Class XB, IO, 0.458s, 2046 24,165,000 520,877 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.82s, 2042 1,002,000 960,918 Ser. 07-IQ14, Class A2, 5.61s, 2049 101,642 101,876 Ser. 07-HQ11, Class AJ, 5.508s, 2044 279,000 275,038 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.351s, 2049 301,000 295,498 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 419,098 419,496 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 300,000 313,170 FRB Ser. 13-C6, Class D, 4.493s, 2046 665,000 579,282 FRB Ser. 12-C4, Class XA, IO, 1.953s, 2045 6,604,513 548,150 FRB Ser. 12-C2, Class XA, IO, 1.814s, 2063 14,196,357 835,707 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C25, Class AJ, 6.044s, 2043 253,548 253,548 FRB Ser. 06-C29, IO, 0.527s, 2048 33,647,893 43,742 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 07-C31, IO, 0.346s, 2047 74,707,410 105,057 Wells Fargo Commercial Mortgage Trust FRB Ser. 13-LC12, Class C, 4.433s, 2046 500,000 509,700 Ser. 12-LC5, Class AS, 3.539s, 2045 424,000 449,942 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.433s, 2046 1,250,000 1,052,581 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 212,000 206,764 Ser. 13-C18, Class AS, 4.387s, 2046 491,000 543,213 Ser. 13-UBS1, Class AS, 4.306s, 2046 305,000 335,540 Ser. 13-C12, Class AS, 3.56s, 2048 395,000 415,805 FRB Ser. 13-C17, Class XA, IO, 1.717s, 2046 4,823,854 314,515 FRB Ser. 13-C14, Class XA, IO, 1.017s, 2046 9,225,870 395,513 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.821s, 2044 514,000 518,832 FRB Ser. 11-C2, Class D, 5.787s, 2044 812,000 813,543 Ser. 11-C4, Class D, 5.265s, 2044 1,045,000 1,104,847 Absolute Return 100 Fund 25 MORTGAGE-BACKED SECURITIES (29.7%)* cont. Principal amount Value Commercial mortgage-backed securities cont. WF-RBS Commercial Mortgage Trust 144A Ser. 11-C4, Class E, 5.265s, 2044 $285,000 $281,438 FRB Ser. 12-C7, Class E, 4.992s, 2045 334,000 317,665 FRB Ser. 13-C15, Class D, 4.629s, 2046 905,000 788,908 FRB Ser. 12-C10, Class XA, IO, 1.881s, 2045 4,925,488 387,291 FRB Ser. 13-C12, Class XA, IO, 1.544s, 2048 1,799,485 113,036 Residential mortgage-backed securities (non-agency) (4.9%) BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.506s, 2036 500,000 375,167 FRB Ser. 15-RR5, Class 2A3, 1.42s, 2046 410,000 261,663 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A2, 1.317s, 2046 2,589,702 1,968,174 FRB Ser. 05-38, Class A3, 0.789s, 2035 245,194 198,970 FRB Ser. 05-59, Class 1A1, 0.769s, 2035 870,282 697,765 FRB Ser. 06-OC2, Class 2A3, 0.729s, 2036 130,596 117,536 FRB Ser. 06-OA10, Class 4A1, 0.629s, 2046 2,914,849 2,040,395 FRB Ser. 06-OC8, Class 2A2A, 0.559s, 2036 259,697 251,906 CSMC Trust 144A FRB Ser. 09-13R, Class 3A2, 2.588s, 2036 368,361 204,440 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.339s, 2028 1,068,470 1,110,888 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.139s, 2028 1,020,000 1,067,018 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 5.989s, 2028 60,000 62,419 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.439s, 2025 140,000 143,850 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.439s, 2025 10,000 10,277 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 0.619s, 2036 767,019 379,713 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598s, 2047 F 1,265,000 885,500 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.602s, 2047 1,000,000 480,000 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR17, Class A1B2, 0.849s, 2045 1,261,503 1,040,740 Total mortgage-backed securities (cost $71,105,184) ASSET-BACKED SECURITIES (6.4%)* Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.433s, 2017 $1,852,000 $1,852,000 FRB Ser. 15-4, Class A, 1.402s, 2016 3,166,000 3,166,000 Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.055s, 2016 9,902,000 9,902,000 Total asset-backed securities (cost $14,920,000) 26 Absolute Return 100 Fund FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (2.9%)* Principal amount/units Value Argentina (Republic of) 144A sr. unsec. notes 7 5/8s, 2046 (Argentina) $209,000 $205,168 Argentina (Republic of) 144A sr. unsec. notes 7 1/2s, 2026 (Argentina) 558,000 565,617 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 600,000 667,500 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 1/4s, 2017 (Croatia) 200,000 207,500 Indonesia (Republic of) 144A sr. unsec. notes 4 3/4s, 2026 (Indonesia) 600,000 637,500 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95s, 2046 (Indonesia) 300,000 333,750 Russia (Federation of) 144A sr. unsec. unsub. bonds 5 5/8s, 2042 (Russia) 3,200,000 3,348,000 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 675,000 677,531 Total foreign government and agency bonds and notes (cost $6,411,512) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (2.8%)* Principal amount Value U.S. Government Agency Mortgage Obligations (2.8%) Federal Home Loan Mortgage Corporation 4 1/2s, October 1, 2018 $14,457 $14,820 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, September 1, 2017 76,793 78,925 4 1/2s, August 1, 2018 12,057 12,434 Federal National Mortgage Association Pass-Through Certificates 6s, with due dates from September 1, 2018 to September 1, 2019 34,873 36,152 4 1/2s, November 1, 2044 970,233 1,069,985 4s, TBA, May 1, 2046 1,000,000 1,068,438 3s, TBA, May 1, 2046 4,000,000 4,101,562 Total U.S. government and agency mortgage obligations (cost $6,376,566) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 ∆ $58,000 $59,937 Total U.S. treasury obligations (cost $57,976) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.88)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.88 $6,195,800 $26,890 1.55/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.55 6,195,800 24,907 Barclays Bank PLC (1.809)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.809 6,195,800 40,333 1.481/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.481 6,195,800 16,605 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 5,087,700 5 Absolute Return 100 Fund 27 PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date cont. date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 $574,800 $11,317 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 574,800 4,422 Goldman Sachs International (1.835)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.835 6,195,800 40,273 1.4825/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.4825 6,195,800 19,889 (1.82)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.82 3,164,600 2,152 (1.306)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.306 3,164,600 2,025 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 5,087,700 5 JPMorgan Chase Bank N.A. (1.15)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.15 3,164,600 3,734 0.8725/3 month USD-LIBOR-BBA/Jul-17 Jul-16/0.8725 3,164,600 3,260 Total purchased swap options outstanding (cost $308,927) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/$101.52 $2,000,000 $11,540 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.39 2,000,000 10,640 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.98 2,000,000 11,540 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/102.03 1,000,000 5,980 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.16 2,000,000 2,460 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.91 2,000,000 1,780 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.30 1,000,000 1,470 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.22 1,000,000 1,330 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.11 1,000,000 1,160 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.84 1,000,000 820 Total purchased options outstanding (cost $127,813) SHORT-TERM INVESTMENTS (30.3%)* Principal amount/shares Value Agrium, Inc. commercial paper 0.80%, May 2, 2016 $1,500,000 $1,499,942 AutoNation, Inc. commercial paper 0.95%, May 2, 2016 1,500,000 1,499,917 AXA Financial, Inc. commercial paper 0.80%, May 3, 2016 1,000,000 999,951 Bacardi Corp. commercial paper 0.68%, May 4, 2016 1,500,000 1,499,903 Banco Bilbao Vizcaya/NY FRN certificate of deposit 1.47%, May 16, 2016 1,000,000 $999,725 BASF SE commercial paper 0.70%, June 21, 2016 1,500,000 1,499,026 Cabot Corp. commercial paper 0.68%, May 2, 2016 1,500,000 1,499,942 28 Absolute Return 100 Fund SHORT-TERM INVESTMENTS (30.3%)* cont. Principal amount/shares Value Church & Dwight Co., Inc. commercial paper 0.72%, May 11, 2016 $1,500,000 $1,499,762 Jupiter Securitization Co., LLC 144A FRN commercial paper 0.69%, July 25, 2016 1,500,000 1,500,387 Kansas City Southern de Mexico SA de CV commercial paper 0.85%, May 2, 2016 1,500,000 1,499,917 KCP&L Greater Missouri Operations Co. commercial paper 0.60%, May 2, 2016 1,500,000 1,499,942 Kroger Co. (The) commercial paper 0.55%, May 2, 2016 1,500,000 1,499,942 Marriott International, Inc./MD commercial paper 0.75%, May 6, 2016 1,500,000 1,499,863 Monsanto Co. commercial paper 0.82%, May 26, 2016 1,600,000 1,599,392 NBCUniversal Enterprise, Inc. commercial paper 0.66%, May 5, 2016 1,500,000 1,499,883 NiSource Finance Corp. commercial paper 0.95%, May 13, 2016 1,500,000 1,499,720 Putnam Short Term Investment Fund 0.44% L Shares 32,626,890 32,626,890 Sheffield Receivables Co., LLC asset backed commercial paper 1.01%, September 9, 2016 $1,500,000 1,495,882 Syngenta Wilmington Inc. commercial paper 1.00%, May 4, 2016 1,500,000 1,499,892 Thomson Reuters Corp. 144A commercial paper 1.01%, July 12, 2016 1,000,000 998,884 U.S. Treasury Bills 0.16%, June 16, 2016 § 5,000 4,999 U.S. Treasury Bills 0.19%, May 19, 2016 # ∆ § 497,000 496,964 U.S. Treasury Bills 0.23%, May 5, 2016 ∆ § 1,738,000 1,737,983 U.S. Treasury Bills 0.30%, May 26, 2016 ∆ § 1,722,000 1,721,811 U.S. Treasury Bills 0.31%, May 12, 2016 ∆ § 403,000 402,984 Union Electric Co. commercial paper 0.77%, May 9, 2016 1,500,000 1,499,802 UnitedHealth Group, Inc. commercial paper 0.68%, May 24, 2016 1,500,000 1,499,506 WPP CP, LLC 144A commercial paper 1.05%, July 29, 2016 1,500,000 1,497,714 Wyndham Worldwide Corp. commercial paper 0.90%, May 2, 2016 1,500,000 1,499,917 Total short-term investments (cost $70,075,151) TOTAL INVESTMENTS Total investments (cost $242,933,175) Key to holding’s abbreviations BKNT Bank Note bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changesin the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes Absolute Return 100 Fund 29 PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $231,617,552. † This security is non-income-producing. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $26,510,586 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Bond 30 yr (Short) 6 $979,875 Jun-16 $(3,762) Total WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/16 (premiums $3,246,942) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.715)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.715 $3,097,900 $29,523 1.715/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.715 3,097,900 32,497 Barclays Bank PLC (1.645)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.645 3,097,900 20,880 1.645/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.645 3,097,900 44,331 30 Absolute Return 100 Fund WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/16 (premiums $3,246,942) (Unaudited) cont. Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 $5,087,700 $5 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 5,087,700 5 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 574,800 25,331 Goldman Sachs International 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 10,175,400 10 (1.215)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.215 3,164,600 1,867 (0.901)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/0.901 3,164,600 1,962 (1.65875)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.65875 3,097,900 24,442 1.65875/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.65875 3,097,900 44,889 JPMorgan Chase Bank N.A. 1.41/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.41 3,164,600 1,297 1.28/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.28 3,164,600 2,279 (1.0025)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.0025 3,164,600 3,070 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 16,499,000 1,709,511 Total WRITTEN OPTIONS OUTSTANDING at 4/30/16 (premiums $127,813) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/$100.80 $2,000,000 $7,100 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.68 2,000,000 6,480 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.09 2,000,000 4,220 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/99.97 2,000,000 3,840 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.36 2,000,000 7,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 2,000,000 4,080 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.39 1,000,000 3,590 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 1,000,000 2,040 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.45 2,000,000 960 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.20 2,000,000 680 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.63 1,000,000 610 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.56 1,000,000 560 Absolute Return 100 Fund 31 WRITTEN OPTIONS OUTSTANDING at 4/30/16 (premiums $127,813) (Unaudited) cont. Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$100.44 $1,000,000 $470 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.75 2,000,000 360 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.19 1,000,000 330 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.50 2,000,000 260 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.95 1,000,000 240 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.91 1,000,000 230 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.77 1,000,000 180 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.53 1,000,000 130 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 $653,200 $(16,005) $11,398 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 653,200 (16,597) 7,727 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 1,265,300 (8,366) (696) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 2,530,500 (17,777) (2,353) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 653,200 (17,380) (15,997) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 653,200 (18,290) (17,179) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 2,861,000 18,954 18,740 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 2,861,000 18,290 17,996 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 2,530,500 7,748 (2,176) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 5,061,000 16,195 (3,745) (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 2,861,000 16,472 (13,361) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 2,861,000 16,308 (17,796) Total 32 Absolute Return 100 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $8,334,500 $(10,533) 4/7/18 3 month USD- 1.149% $31,559 LIBOR-BBA 2,915,700 37,866 3/30/26 1.91% 3 month USD- (24,635) LIBOR-BBA 849,600 (11) 3/16/26 3 month USD- 1.79701% 9,650 LIBOR-BBA 1,028,700 E 2,312 6/15/18 1.20% 3 month USD- (2,864) LIBOR-BBA 14,437,000 E 101,690 6/15/26 1.90% 3 month USD- (139,971) LIBOR-BBA 35,720,600 E 9,761 6/15/21 1.45% 3 month USD- (287,362) LIBOR-BBA 801,800 (11) 3/17/26 1.787% 3 month USD- (8,325) LIBOR-BBA 849,600 (11) 3/16/26 3 month USD- 1.79882% 9,796 LIBOR-BBA 849,600 (11) 3/16/26 3 month USD- 1.8005% 9,931 LIBOR-BBA 849,600 (11) 3/16/26 3 month USD- 1.80312% 10,142 LIBOR-BBA 849,600 (11) 3/16/26 3 month USD- 1.80242% 10,085 LIBOR-BBA 1,100,500 E 7,372 6/15/46 2.25% 3 month USD- (3,545) LIBOR-BBA 52,500 (2) 4/5/46 2.2375% 3 month USD- (545) LIBOR-BBA 437,400 9,774 4/5/46 2.27% 3 month USD- 1,902 LIBOR-BBA 437,400 (5,733) 4/5/46 3 month USD- 2.19% (6,093) LIBOR-BBA 2,000,000 (26) 3/18/26 1.78722% 3 month USD- (20,728) LIBOR-BBA 2,000,000 (26) 3/18/26 1.79757% 3 month USD- (22,689) LIBOR-BBA 1,349,000 (18) 3/21/26 1.7325% 3 month USD- (6,817) LIBOR-BBA 1,349,000 (18) 3/21/26 1.73% 3 month USD- (6,497) LIBOR-BBA 174,900 (2) 3/30/26 1.73% 3 month USD- (773) LIBOR-BBA 416,700 (4) 4/14/21 1.152% 3 month USD- 1,782 LIBOR-BBA 2,901,100 (21) 4/21/26 3 month USD- 1.595% (27,336) LIBOR-BBA 475,000 (4) 4/26/21 1.3125% 3 month USD- (1,520) LIBOR-BBA Absolute Return 100 Fund 33 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,030,000 $(14) 4/26/26 1.7475% 3 month USD- $(4,903) LIBOR-BBA 337,000 (11) 4/26/46 2.232% 3 month USD- (2,730) LIBOR-BBA Total E Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– BBB–/P $2,939 $43,000 5/11/63 300 bp $467 Index CMBX NA BBB– BBB–/P 5,604 93,000 5/11/63 300 bp 257 Index CMBX NA BBB– BBB–/P 11,483 186,000 5/11/63 300 bp 788 Index CMBX NA BBB– BBB–/P 10,944 192,000 5/11/63 300 bp (96) Index Credit Suisse International CMBX NA BB Index — (26,087) 1,478,000 5/11/63 (500 bp) 108,506 CMBX NA BBB– BBB–/P 4,777 330,000 5/11/63 300 bp (13,952) Index CMBX NA BBB– BBB–/P 12,109 922,000 5/11/63 300 bp (40,797) Index CMBX NA BBB– BBB–/P 926 27,000 1/17/47 300 bp (1,282) Index CMBX NA BBB– BBB–/P 196,102 2,625,000 1/17/47 300 bp (18,806) Index Goldman Sachs International CMBX NA BBB– BBB–/P (249) 36,000 5/11/63 300 bp (2,319) Index CMBX NA BB Index — (1,711) 200,000 5/11/63 (500 bp) 16,503 CMBX NA BB Index — (1,251) 118,000 5/11/63 (500 bp) 9,495 CMBX NA BB Index — (586) 61,000 5/11/63 (500 bp) 4,969 CMBX NA BB Index — 52 43,000 5/11/63 (500 bp) 3,968 CMBX NA BB Index — 431 42,000 5/11/63 (500 bp) 4,255 CMBX NA BB Index — 927 41,000 5/11/63 (500 bp) 4,661 CMBX NA BB Index — 640 38,000 5/11/63 (500 bp) 4,100 CMBX NA BB Index — (54) 27,000 1/17/47 (500 bp) 3,790 CMBX NA BBB– BBB–/P (27) 10,000 5/11/63 300 bp (602) Index 34 Absolute Return 100 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA BBB– BBB–/P $(291) $29,000 5/11/63 300 bp $(1,958) Index CMBX NA BBB– BBB–/P (128) 32,000 5/11/63 300 bp (1,968) Index CMBX NA BBB– BBB–/P (550) 33,000 5/11/63 300 bp (2,447) Index CMBX NA BBB– BBB–/P (289) 36,000 5/11/63 300 bp (2,359) Index CMBX NA BBB– BBB–/P (644) 59,000 5/11/63 300 bp (4,036) Index CMBX NA BBB– BBB–/P 1,405 123,000 5/11/63 300 bp (5,667) Index CMBX NA BBB– BBB–/P 255 8,000 1/17/47 300 bp (399) Index CMBX NA BBB– BBB–/P 3,798 88,000 1/17/47 300 bp (3,401) Index CMBX NA BBB– BBB–/P 3,542 88,000 1/17/47 300 bp (3,656) Index CMBX NA BBB– BBB–/P 3,542 88,000 1/17/47 300 bp (3,656) Index CMBX NA BBB– BBB–/P 3,741 90,000 1/17/47 300 bp (3,621) Index CMBX NA BBB– BBB–/P 3,563 119,000 1/17/47 300 bp (6,171) Index CMBX NA BBB– BBB–/P 3,878 128,000 1/17/47 300 bp (6,592) Index CMBX NA BBB– BBB–/P 24,551 177,000 1/17/47 300 bp 10,073 Index CMBX NA BBB– BBB–/P 77,800 391,000 1/17/47 300 bp 45,816 Index CMBX NA BBB– BBB–/P 57,434 401,000 1/17/47 300 bp 24,632 Index JPMorgan Securities LLC CMBX NA BBB– BBB–/P 4,703 85,000 1/17/47 300 bp (2,250) Index CMBX NA BBB– BBB–/P 8,966 170,000 1/17/47 300 bp (4,940) Index CMBX NA BBB– BBB–/P 4,523 173,000 1/17/47 300 bp (9,629) Index Total Absolute Return 100 Fund 35 *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2016. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $—­ $14,920,000 Corporate bonds and notes —­ 74,141,215 —­ Foreign government and agency bonds and notes —­ 6,642,566 —­ Mortgage-backed securities —­ 67,376,539 1,365,500 Purchased options outstanding —­ 48,720 —­ Purchased swap options outstanding —­ 195,817 —­ U.S. government and agency mortgage obligations —­ 6,382,316 —­ U.S. treasury obligations —­ 59,937 —­ Short-term investments 32,626,890 37,453,552 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(3,762) $—­ $—­ Written options outstanding —­ (43,360) —­ Written swap options outstanding —­ (1,941,899) —­ Forward premium swap option contracts —­ (17,442) —­ Interest rate swap contracts —­ (634,783) —­ Credit default contracts —­ (315,092) —­ Totals by level $—­ During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. 36 Absolute Return 100 Fund The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued Realized appreciation/ transfers transfers Balance Investments as of discounts/ gain/ (deprecia- Cost of Proceeds into out of as of in securities: 10/31/15 premiums (loss) tion) # purchases from sales Level 3† Level 3† 4/30/16 Asset-backed securities $15,410,000 $—­ $—­ $—­ $1,852,000 $(2,342,000) $—­ $—­ $14,920,000 Mortgage- backed securities $2,011,040 —­ —­ (270,373) —­ —­ —­ (375,167) $1,365,500 Totals $—­ $—­ $—­ † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $(224,000) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 37 Statement of assets and liabilities 4/30/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $210,306,285) $208,586,162 Affiliated issuers (identified cost $32,626,890) (Notes 1 and 5) 32,626,890 Cash 512,029 Interest and other receivables 1,189,321 Receivable for shares of the fund sold 413,287 Receivable for investments sold 717,800 Receivable for variation margin (Note 1) 47,106 Unrealized appreciation on forward premium swap option contracts (Note 1) 55,861 Unrealized appreciation on OTC swap contracts (Note 1) 242,280 Premium paid on OTC swap contracts (Note 1) 31,867 Total assets LIABILITIES Payable for investments purchased 2,643,360 Payable for purchases of delayed delivery securities (Note 1) 5,170,826 Payable for shares of the fund repurchased 2,095,174 Payable for compensation of Manager (Note 2) 63,233 Payable for Trustee compensation and expenses (Note 2) 38,548 Payable for distribution fees (Note 2) 41,214 Payable for variation margin (Note 1) 104,202 Unrealized depreciation on OTC swap contracts (Note 1) 140,604 Premium received on OTC swap contracts (Note 1) 448,635 Unrealized depreciation on forward premium swap option contracts (Note 1) 73,303 Written options outstanding, at value (premiums $3,374,755) (Notes 1 and 3) 1,985,259 Other accrued expenses 693 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $246,648,321 Undistributed net investment income (Note 1) 265,219 Accumulated net realized loss on investments (Note 1) (14,563,347) Net unrealized depreciation of investments (732,641) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 38 Absolute Return 100 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($103,793,013 divided by 10,509,515 shares) $9.88 Offering price per class A share (100/99.00 of $9.88)* $9.98 Net asset value and offering price per class B share ($1,558,014 divided by 158,171 shares)** $9.85 Net asset value and offering price per class C share ($22,707,989 divided by 2,312,055 shares)** $9.82 Net asset value and redemption price per class M share ($1,826,892 divided by 185,356 shares) $9.86 Offering price per class M share (100/99.25 of $9.86)* $9.93 Net asset value, offering price and redemption price per class R share ($34,185 divided by 3,436 shares) $9.95 Net asset value, offering price and redemption price per class R6 share ($562,111 divided by 56,637 shares) $9.92 Net asset value, offering price and redemption price per class Y share ($101,135,348 divided by 10,211,479 shares) $9.90 * On single retail sales of less than $500,000. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 39 Statement of operations Six months ended 4/30/16 (Unaudited) INVESTMENT INCOME Interest (including interest income of $65,471 from investments in affiliated issuers) (Note 5) $3,094,595 Total investment income EXPENSES Compensation of Manager (Note 2) 439,750 Distribution fees (Note 2) 259,702 Other 1,152 Total expenses Expense reduction (Note 2) (412) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (824,794) Net increase from payments by affiliates (Note 2) 2,652 Net realized loss on swap contracts (Note 1) (1,824,170) Net realized loss on futures contracts (Note 1) (96,316) Net realized gain on written options (Notes 1 and 3) 154,261 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (757,372) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 40 Absolute Return 100 Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 4/30/16* Year ended 10/31/15 Operations: Net investment income $2,394,403 $3,323,171 Net realized loss on investments and foreign currency transactions (2,588,367) (703,199) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (757,372) (3,701,694) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,760,481) (1,683,366) Class B (20,226) (23,734) Class C (189,140) (121,397) Class M (28,057) (25,522) Class R — (2,368) Class R5 (189) (160) Class R6 (9,662) (9,369) Class Y (1,839,348) (1,615,330) Decrease from capital share transactions (Note 4) (4,890,081) (29,325,881) Total decrease in net assets NET ASSETS Beginning of period 241,306,072 275,194,921 End of period (including undistributed net investment income of $265,219 and $1,717,919, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 41 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments operations income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c (%) (%) Class A­ April 30, 2016** $10.07­ .10­ (.13) (.16) —­ $9.88­ * $103,793­ .31* .98* 57* e October 31, 2015­ 10.25­ .13­ (.18) (.13) —­ 10.07­ 113,553­ .66­ 1.28­ 105­ e October 31, 2014­ 10.26­ .13­ .01­ .14­ (.15) —­ 10.25­ 1.37­ 136,276­ .64­ 1.32­ 98­ e October 31, 2013­ 10.16­ .15­ .03­ .18­ (.08) —­ 10.26­ 1.73­ 160,057­ .64 f 1.49 f 81 ­ g October 31, 2012­ 10.15­ .16­ — ­ d .16­ (.15) —­ 10.16­ 1.65­ 158,622­ .65 f 1.55 f 238­ g October 31, 2011­ 10.44­ .23­ (.30) (.13) (.09) 10.15­ 249,746­ .67 f 2.27 f 186 ­ g Class B­ April 30, 2016** $10.03­ .09­ (.14) (.13) —­ $9.85­ * $1,558­ .41* .88* 57* e October 31, 2015­ 10.20­ .11­ (.17) (.11) —­ 10.03­ 1,617­ .86­ 1.09­ 105­ e October 31, 2014­ 10.21­ .11­ .01­ .12­ (.13) —­ 10.20­ 1.19­ 2,467­ .84­ 1.12­ 98 ­ e October 31, 2013­ 10.12­ .13­ .02­ .15­ (.06) —­ 10.21­ 1.45­ 3,080­ .84 f 1.27 f 81 ­ g October 31, 2012­ 10.11­ .13­ .02­ .15­ (.14) —­ 10.12­ 1.48­ 2,655­ .85 f 1.33 f 238­ g October 31, 2011­ 10.39­ .22­ (.32) (.09) (.09) 10.11­ 3,070­ .87 f 2.10 f 186­ g Class C­ April 30, 2016** $9.98­ .06­ (.14) (.08) —­ $9.82­ * $22,708­ .68* .60* 57* e October 31, 2015­ 10.15­ .05­ (.17) (.05) —­ 9.98­ 23,503­ 1.41­ .53­ 105­ e October 31, 2014­ 10.15­ .06­ — ­ d .06­ (.06) —­ 10.15­ .58­ 26,468­ 1.39­ .56­ 98 ­ e October 31, 2013­ 10.05­ .08­ .02­ .10­ —­ —­ —­ 10.15­ 1.00­ 30,621­ 1.39 f .75 f 81­ g October 31, 2012­ 10.03­ .08­ .01­ .09­ (.07) —­ 10.05­ .90­ 40,649­ 1.40 f .80 f 238­ g October 31, 2011­ 10.33­ .16­ (.31) (.06) (.09) 10.03­ 62,600­ 1.42 f 1.58 f 186 ­ g Class M­ April 30, 2016** $10.05­ .09­ (.13) (.15) —­ $9.86­ * $1,827­ .33* .95* 57* e October 31, 2015­ 10.23­ .12­ (.17) (.13) —­ 10.05­ 1,942­ .71­ 1.24­ 105­ e October 31, 2014­ 10.24­ .13­ —­ d .13­ (.14) —­ 10.23­ 1.31­ 2,059­ .69­ 1.27­ 98­ e October 31, 2013­ 10.14­ .15­ .02­ .17­ (.07) —­ 10.24­ 1.70­ 2,609­ .69 f 1.45 f 81 ­ g October 31, 2012­ 10.13­ .15­ .01­ .16­ (.15) —­ 10.14­ 1.61­ 2,973­ .70 f 1.48 f 238­ g October 31, 2011­ 10.42­ .23­ (.31) (.12) (.09) 10.13­ 3,576­ .72 f 2.22 f 186­ g Class R­ April 30, 2016** $10.00­ .07­ (.12) —­ —­ —­ $9.95­ * $34­ .43* .76* 57* e October 31, 2015­ 10.18­ .11­ (.18) (.11) —­ 10.00­ 37­ .91­ 1.06­ 105 ­ e October 31, 2014­ 10.19­ .11­ —­ d .11­ (.12) —­ 10.18­ 1.12­ 214­ .89­ 1.06­ 98­ e October 31, 2013­ 10.10­ .13­ .02­ .15­ (.06) —­ 10.19­ 1.50­ 311­ .89 f 1.26 f 81­ g October 31, 2012­ 10.09­ .13­ —­ d .13­ (.12) —­ 10.10­ 1.33­ 316­ .90 f 1.27 f 238 ­ g October 31, 2011­ 10.39­ .21­ (.31) (.11) (.09) 10.09­ 317­ .92 f 2.06 f 186­ g Class R5­ April 30, 2016**# $10.14­ .06­ (.16) (.18) —­ $9.86­ * $10­ .09* .56* 57* e October 31, 2015­ 10.32­ .16­ (.18) (.16) —­ 10.14­ 10­ .41­ 1.56­ 105 ­ e October 31, 2014­ 10.32­ .16­ .01­ .17­ (.17) —­ 10.32­ 1.71­ 10­ .39­ 1.58­ 98­ e October 31, 2013­ 10.21­ .18­ .02­ .20­ (.09) —­ 10.32­ 1.94­ 10­ .39 f 1.74 f 81 ­ g October 31, 2012† 10.12­ .05­ .04­ .09­ —­ —­ —­ 10.21­ * 10­ .13* f .48* f 238 ­ g See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 42 Absolute Return 100 Fund Absolute Return 100 Fund 43 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments operations income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c (%) (%) Class R6­ April 30, 2016** $10.13­ .11­ (.14) (.18) —­ $9.92­ * $562­ .18* 1.11* 57* e October 31, 2015­ 10.31­ .16­ (.18) (.16) —­ 10.13­ 525­ .41­ 1.54­ 105 ­ e October 31, 2014­ 10.32­ .16­ .01­ .17­ (.18) —­ 10.31­ 1.63­ 583­ .39­ 1.56­ 98 ­ e October 31, 2013­ 10.21­ .16 ­ h .04­ .20­ (.09) —­ 10.32­ 1.97­ 509­ .39 f 1.57 f,h 81­ g October 31, 2012† 10.12­ .05­ .04­ .09­ —­ —­ —­ 10.21­ * 10­ .13* f .48* f 238 ­ g Class Y­ April 30, 2016** $10.11­ .11­ (.14) (.18) —­ $9.90­ * $101,135­ .18* 1.11* 57* e October 31, 2015­ 10.29­ .16­ (.18) (.16) —­ 10.11­ 100,119­ .41­ 1.54­ 105 ­ e October 31, 2014­ 10.30­ .16­ —­ d .16­ (.17) —­ 10.29­ 1.61­ 107,117­ .39­ 1.54­ 98 ­ e October 31, 2013­ 10.21­ .18­ .02­ .20­ (.11) —­ 10.30­ 1.94­ 78,562­ .39 f 1.74 f 81­ g October 31, 2012­ 10.20­ .18­ .01­ .19­ (.18) —­ 10.21­ 1.90­ 71,603­ .40 f 1.78 f 238­ g October 31, 2011­ 10.48­ .26­ (.31) (.14) (.09) 10.20­ 80,840­ .42 f 2.55 f 186 ­ g * Not annualized. ** Unaudited. # Effective February 1, 2016, the fund has liquidated its class R5 shares. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees, if any. d Amount represents less than $0.01 per share. e Portfolio turnover includes TBA purchase and sale commitments. f Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/13 10/31/12 10/31/11 Class A 0.10% 0.33% 0.29% Class B 0.10 0.33 0.29 Class C 0.10 0.33 0.29 Class M 0.10 0.33 0.29 Class R 0.10 0.33 0.29 Class R5 0.09 0.10 N/A Class R6 0.07 0.08 N/A Class Y 0.10 0.33 0.29 g Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been following: Portfolio turnover % October 31, 2013 126% October 31, 2012 641 October 31, 2011 424 h The net investment income ratio and per share amount shown for the period ending October 31, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. The accompanying notes are an integral part of these financial statements. 44 Absolute Return 100 Fund Absolute Return 100 Fund 45 Notes to financial statements 4/30/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2015 through April 30, 2016. Putnam Absolute Return 100 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 100 basis points (or 1.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return through a broadly diversified portfolio reflecting uncorrelated fixed-income strategies designed to exploit market inefficiencies across global markets and fixed-income sectors. These strategies include investments in the following asset categories: (a) sovereign debt: obligations of governments in developed and emerging markets; (b) corporate credit: investment-grade debt, below-investment-grade debt (sometimes referred to as “junk bonds”), bank loans, convertible bonds and structured credit; and (c) securitized assets: asset-backed securities, residential mortgage-backed securities (which may be backed by non-qualified or “sub-prime” mortgages), commercial mortgage-backed securities and collateralized mortgage obligations. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, short-term debt securities. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR6 and classY shares are not available to all investors. Effective February 1, 2016, the fund has liquidated its classR5 shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. 46 Absolute Return 100 Fund If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts for hedging duration and convexity, to isolate prepayment risk, and to manage downside risks. Absolute Return 100 Fund 47 The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning, and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. 48 Absolute Return 100 Fund OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names, for hedging market risk, and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well Absolute Return 100 Fund 49 as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,073,256 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,095,824 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected 50 Absolute Return 100 Fund to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2015, the fund had a capital loss carryover of $11,613,980 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $10,120,909 $— $10,120,909 * 1,493,071 N/A 1,493,071 October 31, 2009 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $243,283,573, resulting in gross unrealized appreciation and depreciation of $1,819,261 and $3,889,782, respectively, or net unrealized depreciation of $2,070,521. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a monthly base fee equal to 0.40% of the monthly average of the fund’s net asset value. In return for this fee, Putnam Management provides investment management and investor servicing and bears the fund’s organizational and operating expenses, excluding performance fee adjustments, payments under the fund’s distribution plan, brokerage, interest, taxes, investment related expenses, extraordinary expenses and acquired fund fees and expenses. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the BofA Merrill Lynch U.S. Treasury Bill Index plus 1.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.04%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee Absolute Return 100 Fund 51 even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.199% of the fund’s average net assets before a decrease of $37,946 (0.016% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through February 28, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Putnam Management has agreed to reimburse the fund $2,652 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The aggregate amount of all reimbursements for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund is determined annually by the Trustees. These fees are being paid by Putnam Management as part of the management contract. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. These fees are being paid by Putnam Management as part of the management contract. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. Effective February 1, 2016, the fund has liquidated its classR5 shares. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. These fees are being paid by Putnam Management as part of the management contract. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $412 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $175, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. These fees are being paid by Putnam Management as part of the management contract. 52 Absolute Return 100 Fund The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. These fees are being paid by Putnam Management as part of the management contract. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $137,315 ClassM 2,760 ClassB 3,537 ClassR 91 ClassC 115,999 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $120 and no monies from the sale of classA and classM shares, respectively, and received $62 and $1,257 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $104 and no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $99,064,220 $114,167,823 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Absolute Return 100 Fund 53 Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $140,319,625 $3,256,565 $8,000,000 $50,313 Options opened 169,785,200 1,141,174 61,000,000 272,109 Options exercised (10,661,300) (85,073) — — Options expired (105,303,725) (179,025) — — Options closed (103,269,300) (886,699) (39,000,000) (194,609) Written options outstanding at the end of the reporting period $90,870,500 $3,246,942 $30,000,000 $127,813 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/16 Year ended 10/31/15 ClassA Shares Amount Shares Amount Shares sold 2,566,551 $25,397,175 4,825,727 $48,841,162 Shares issued in connection with reinvestment of distributions 153,994 1,523,000 130,105 1,315,364 2,720,545 26,920,175 4,955,832 50,156,526 Shares repurchased (3,485,996) (34,426,066) (6,977,627) (70,669,586) Net decrease Six months ended 4/30/16 Year ended 10/31/15 ClassB Shares Amount Shares Amount Shares sold 26,370 $258,076 17,481 $176,527 Shares issued in connection with reinvestment of distributions 1,655 16,336 1,918 19,336 28,025 274,412 19,399 195,863 Shares repurchased (31,135) (307,273) (99,962) (1,010,060) Net decrease Six months ended 4/30/16 Year ended 10/31/15 ClassC Shares Amount Shares Amount Shares sold 574,315 $5,641,603 507,037 $5,083,420 Shares issued in connection with reinvestment of distributions 15,482 152,655 9,809 98,879 589,797 5,794,258 516,846 5,182,299 Shares repurchased (633,497) (6,227,031) (769,204) (7,740,723) Net decrease 54 Absolute Return 100 Fund Six months ended 4/30/16 Year ended 10/31/15 ClassM Shares Amount Shares Amount Shares sold 16,136 $159,803 44,790 $451,570 Shares issued in connection with reinvestment of distributions 2,798 27,616 2,275 22,950 18,934 187,419 47,065 474,520 Shares repurchased (26,885) (266,680) (55,066) (555,450) Net decrease Six months ended 4/30/16 Year ended 10/31/15 ClassR Shares Amount Shares Amount Shares sold 225 $2,239 5,880 $59,039 Shares issued in connection with reinvestment of distributions — — 143 1,433 225 2,239 6,023 60,472 Shares repurchased (510) (5,022) (23,339) (234,354) Net decrease Period ended 4/30/16* Year ended 10/31/15 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 19 189 15 160 19 189 15 160 Shares repurchased (1,048) (10,338) — — Net increase (decrease) 15 Six months ended 4/30/16 Year ended 10/31/15 ClassR6 Shares Amount Shares Amount Shares sold 12,740 $125,593 35,901 $365,506 Shares issued in connection with reinvestment of distributions 973 9,662 923 9,369 13,713 135,255 36,824 374,875 Shares repurchased (8,898) (87,359) (41,507) (421,598) Net increase (decrease) Six months ended 4/30/16 Year ended 10/31/15 ClassY Shares Amount Shares Amount Shares sold 5,309,198 $52,675,210 9,360,103 $95,109,189 Shares issued in connection with reinvestment of distributions 171,150 1,696,096 144,456 1,463,342 5,480,348 54,371,306 9,504,559 96,572,531 Shares repurchased (5,168,932) (51,245,565) (10,010,581) (101,711,356) Net increase (decrease) * Effective February 1, 2016, the fund has liquidated its classR5 shares. Absolute Return 100 Fund 55 At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class R 501 14.6% $4,985 Class R6 1,049 1.9 10,406 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $21,277,630 $177,819,087 $166,469,827 $65,471 $32,626,890 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $11,300,000 Purchased swap option contracts (contract amount) $82,700,000 Written TBA commitment option contracts (contract amount) (Note 3) $22,600,000 Written swap option contracts (contract amount) (Note 3) $100,300,000 Futures contracts (number of contracts) 30 Centrally cleared interest rate swap contracts (notional) $135,600,000 OTC credit default contracts (notional) $10,500,000 56 Absolute Return 100 Fund The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $187,886 Payables $502,978 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 393,935* depreciation 2,790,644* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(40,203) $(40,203) Interest rate contracts (637,733) (96,316) (1,783,967) $(2,518,016) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $67,906 $67,906 Interest rate contracts 391,482 4,776 85,289 $481,547 Total Absolute Return 100 Fund 57 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $47,106 $— $— $— $— $— $— $47,106 OTC Credit default contracts* # — 134,593 53,293 — — — 187,886 Futures contracts § — Forward premium swap option contracts # — 55,861 — — 55,861 Purchased swap options** # 51,797 56,938 — 5 15,739 64,344 6,994 — — 195,817 Purchased options** # — 48,720 — — 48,720 Total Assets $5 $— $— Liabilities: Centrally cleared interest rate swap contracts § — — 96,385 — 96,385 OTC Credit default contracts* # 29,554 — — — 288,751 149,662 — 35,011 — 502,978 Futures contracts § — 7,817 7,817 Forward premium swap option contracts # — 73,303 — — 73,303 Written swap options # 62,020 65,211 — 10 25,331 73,170 1,716,157 — — 1,941,899 Written options # — 43,360 — — 43,360 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $(163,750) $(105,195) $(1,704,836) $— $— Net amount $(39,777) $(8,273) $(49,279) $(5) $— $— $(16,409) $(35,011) $(7,817) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 58 Absolute Return 100 Fund Absolute Return 100 Fund 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 Absolute Return 100 Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Investment Sub-Advisor George Putnam, III Janet C. Smith The Putnam Advisory Robert L. Reynolds Vice President, Company, LLC W. Thomas Stephens Principal Accounting Officer, One Post Office Square and Assistant Treasurer Boston, MA 02109 Officers Robert L. Reynolds Susan G. Malloy Marketing Services President Vice President and Putnam Retail Management Assistant Treasurer One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, James P. Pappas Principal Executive Officer, and Vice President Custodian Compliance Liaison State Street Bank Mark C. Trenchard and Trust Company Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Legal Counsel Principal Financial Officer Ropes & Gray LLP Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Absolute Return 100 Fund®. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 28, 2016
